 


116 HRES 870 EH: Electing a Member to a certain standing committee of the House of Representatives and ranking a Member on certain standing committees of the House of Representatives.
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 870 
In the House of Representatives, U. S.,

February 27, 2020
 
RESOLUTION 
Electing a Member to a certain standing committee of the House of Representatives and ranking a Member on certain standing committees of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committee of the House of Representatives: Committee on Agriculture:Ms. Torres Small of New Mexico.

 
That the following named Member be, and is hereby, ranked as follows on the following standing committees of the House of Representatives: Committee on the Budget:Mr. Khanna (to rank immediately after Mr. Cooper). 

Committee on Oversight and Reform:Mr. Khanna (to rank immediately after Mr. Rouda).   Cheryl L. Johnson,Clerk. 